FILED
                             NOT FOR PUBLICATION                            MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BIKRAM SINGH,                                    No. 13-72628

               Petitioner,                       Agency No. A088-734-443

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Bikram Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reconsider the BIA’s

March 19, 2013, order denying sua sponte reopening. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsider, and review de novo claims of constitutional violations. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying the motion to reconsider,

where Singh did not identify any error of law or fact in the BIA’s prior order. See

8 C.F.R. § 1003.2(b)(1). In addition, we lack jurisdiction to review the BIA’s

determinations regarding sua sponte reopening. See Mejia-Hernandez v. Holder,

633 F.3d 818, 823-24 (9th Cir. 2011). Singh’s due process claim therefore fails.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice

to prevail on a due process claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   13-72628